UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

  
 

 

Xx
H. CRISTINA CHEN-OSTER, SHANNA
ORLICH, ALLISON GAMBA, and MARY DE_ : 40-cv-6950 (AT) (RWL)
LUIS, ;
ORDER
Plaintiffs,
- against - USDC SDNY
DOCUMENT
GOLDMAN, SACHS & CO. and THE -
GOLDMAN SACHS GROUP, INC.. notH FILED
Defendants. ; DATE FILED: _i|\@[Z070
Xx =

 

 

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

This Order resolves Defendants' request to redact/seal certain information
from documents submitted as exhibits with Defendants’ January 3, 2020 letter addressing
discovery issues. (Dkt. 931.)

1. Exhibit A: Defendants may redact individual names and pages 14-15 (GS399989-

90).

2. Exhibit B: Denied; however, Defendants may redact individual names.
3. Exhibit C: Denied.
4. Exhibit D: Denied.

Dated: January 16, 2020 op
New York, New York Of

 

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Copies transmitted to all counsel of record.
